TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                       NO. 03-22-00431-CR



                                 John Paul Desmarais, Appellant

                                                  v.

                                   The State of Texas, Appellee


            FROM THE COUNTY COURT AT LAW NO. 5 OF TRAVIS COUNTY
     NO. C-1-CR-16-153196, THE HONORABLE JOHN LIPSCOMBE, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant John Paul Desmarais seeks to appeal his 2017 class-B misdemeanor

conviction and sentence for terroristic threat. See Tex. Penal Code § 22.07. Desmarais filed his

notice of appeal on July 15, 2022, well beyond the deadline for filing a notice of appeal. See

Tex. R. App. P. 26.2(a) (providing that notice of appeal must be filed within thirty days after day

sentence is imposed or suspended in open court, or within ninety days if motion for new trial is

timely filed). Because Desmarais’s notice of appeal was untimely, we lack jurisdiction over this

appeal. See Taylor v. State, 424 S.W.3d 39, 43 (Tex. Crim. App. 2014) (“A timely notice of

appeal is necessary to invoke a court of appeals’[] jurisdiction.”); Slaton v. State, 981 S.W.2d 208,

210 (Tex. Crim. App. 1998) (“If an appeal is not timely perfected, a court of appeals does not

obtain jurisdiction to address the merits of the appeal.”).
                Accordingly, we dismiss the appeal for want of jurisdiction. 1



                                              __________________________________________
                                              Edward Smith, Justice

Before Chief Justice Byrne, Justices Triana and Smith

Dismissed for Want of Jurisdiction

Filed: December 23, 2022

Do Not Publish




       1   In addition, all pending motions are dismissed as moot.


                                                 2